DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 16, 2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  The prior art submitted with this IDS does not affect the patentability of the claims.   

Allowable Subject Matter
4.	Claims 4-5 are allowed.
The prior art fails to teach picking systems that include, inter alia:
a suction device/hand,
a conveyor having a transport surface,
a moving device having a turning-over section for rotating the suction device/ hand around a horizontal axis from a position where the suction surface of the suction device/hand faces downward along the gravity direction and a position where the suction surface intersects the gravity direction,
an imaging device for capturing an image of a transport target article, and 
a control device
wherein the control device controls the suction hand and the moving device/turning-over unit, and based on an image that shows that the target article is upside down (i.e., the front side faces the surface where it is supported) causes: 
the suction device/hand to pick up the target article and the moving device to transport the target article to a position above the transporting surface,
 the turning-over section to set the suction hand to an orientation in which the target article is positioned above the suction unit in the gravity direction and a direction substantially orthogonal to the suction surface is inclined with respect to the gravity direction
the suction unit to incrementally release the suction of the target article by keeping the suction at the top of the target article, and the moving device to move the target article so that a bottom edge of the target article contacts the transporting surface of the conveyor (in different orders for Claims 4 and 5), these two actions allowing the bottom edge of the target article to be swept in the transport direction by the conveyor (See Fig. 16), and when the remaining suction is released, the target article has been inverted so that the front face is now face up.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652